 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     RAMONCHITO ONIA RACION
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 6:19-mj-00030 JDP
12                     Plaintiff,                  STIPULATION TO CONTINUE
                                                   PRELIMINARY HEARING;
13   vs.                                           ORDER THEREON
14   RAMONCHITO ONIA RACION,
15                    Defendant.                   JUDGE: Hon. Erica P. Grosjean

16
17
18          Defendant Ramonchito Racion made his initial appearance on June 17, 2019, pursuant to
19   an arrest warrant issued in conjunction with a Criminal Complaint. This matter is currently
20   scheduled for preliminary hearing on December 16, 2019, following the parties’ request to
21   continue an earlier date. The government has extended a plea offer to Mr. Racion that is
22   contingent on Racion entering a plea of guilty prior to indictment. The government has provided
23   discovery, but Mr. Racion is requesting an additional continuance of the preliminary hearing to
24   allow time to review certain materials with an expert prior to deciding whether to accept the
25   government’s offer.
26          Federal Rule of Criminal Procedure 5.1(d) provides that the time limits relating to
27   preliminary hearings may be extended “one or more times” with the defendant’s consent and a
28   showing of good cause. Here, the parties agree that good cause exist for the extension, as defense
 1   counsel requires time to review discovery with an expert, and because a potential pre-indictment
 2   resolution would represent an efficient resolution of the matter. The parties request that the
 3   preliminary hearing scheduled for December 16, 2019 be continued to January 30, 2020. The
 4   parties also agree that time should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(b),
 5   which requires an indictment within 30 days of a defendant’s arrest or service of a summons, for
 6   defense preparation, plea negotiation, and continuity of counsel.
 7                                                 Respectfully submitted,
 8                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 9
10   Date: December 9. 2019                        /s/ Michael Tierney
                                                   MICHAEL TIERNEY
11                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
12
13                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
14
     Date: December 9, 2019                        /s/ Eric V. Kersten
15                                                 ERIC V. KERSTEN
                                                   Assistant Federal Defender
16                                                 Attorney for Defendant
                                                   RAMONCHITO ONIA RACION
17
18                                               ORDER
19           GOOD CAUSE APPEARING, The preliminary hearing currently set for December 16,
20   2019 is continued to January 27, 2020, at 2:00 pm before the Duty Magistrate Judge. The period
21   from December 16, 2019 to January 27, 2020 shall be excluded under the Speedy Trial Act. The
22   Court finds that the interest of the public and of the defendant in a public indictment and trial are
23   outweighed by the need for defense preparation, plea negotiation, and continuity of counsel.
24   IT IS SO ORDERED.
25
         Dated:      December 11, 2019                          /s/
26                                                         UNITED STATES MAGISTRATE JUDGE
27

28

     Racion: Stipulation to Continue
     Preliminary Hearing
                                                       2
